                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 The DCH Health Care Authority, et al.,

                     Plaintiffs,                        Case No. 1:19-cv-00756-WS-C

         v.

 Purdue Pharma L.P., et al.,

                     Defendants.


                               BRIEF IN SUPPORT OF
                   PLAINTIFFS’ EMERGENCY MOTION TO REMAND

I.     STATEMENT

       On September 3, 2019, Plaintiffs commenced this action, asserting the following six state

law claims against the Defendants: (1) negligence; (2) public nuisance; (3) unjust enrichment; (4)

fraud and deceit; 5) wantonness; and (6) civil conspiracy . None of the claims asserted by Plaintiffs

arise under any federal statute. Among other remedies, Plaintiffs seek injunctive relief,

compensatory damages, punitive damages, and abatement of the nuisance created by Defendants.

       Notwithstanding the lack of the lack of federal question jurisdiction, the lack of jurisdiction

under CAFA and the lack of any other plausible basis for federal jurisdiction, Defendants The

Kroger Co. and Kroger Limited Partnership II (hereinafter “Kroger”) have removed this action to

this Court. The purported basis for removal is (1) that removal is proper pursuant to 28 U.S.C. §§

1441 and 1331 because Plaintiffs’ claims present a substantial federal question under the

Controlled Substances Act (“CSA”), 21 U.S.C. §§ 801, et seq. and (2) Plaintiffs’ lawsuit is also

removable under CAFA because: (i) litigation of this case in federal court promotes CAFA’s

overall purpose; (ii) the lawsuit essentially is a class action suit; and (iii) each of CAFA’s statutory
requirements is satisfied. Defendants also raise the issue of fraudulent joinder and nominal

defendants in an attempt to excuse the lack of unanimous consent to removal.

       Because this action raises exclusively state law, non class action claims, the Court should

grant the emergency motion to remand.

II.    ARGUMENT

       A. The Court Has An Affirmative Obligation to Immediately Determine Whether
          There Is Federal Jurisdiction

       The Supreme Court has long held that, “[w]ithout jurisdiction[,]” this Court, and any other

court, “cannot proceed at all in any cause.” Ex parte McCardle, 74 U.S. 506, 514 (1869). Congress

agrees, and has made clear that, “[i]f at any time […] it appears that [a] district court lacks subject

matter jurisdiction,1 the case shall be remanded.” See 28 U.S.C. § 1447(c) (emphasis added). The

Court need not wait for a response to this motion and does not require any motion at all—it is

well-settled that a court may remand an action on its own initiative should subject matter

jurisdiction be lacking. See, e.g., Anderson v. Burgess, 2006 WL 335519, at *1 (E.D. Tenn. Feb.

14, 2006) (“A district court is charged with the duty of continually reexamining its jurisdiction and

must sua sponte remand cases in which subject matter jurisdiction is lacking.”) (citing Franchise

Tax Board v. Construction Laborors Vacation Trust, 463 U.S. 1, 103 S.Ct. 2841, 77 L.Ed.2d 420

(1983); Anusbigian v. Trugreen/Chemlawn, Inc., 72 F.3d 1253, 1254 (6th Cir.1996)); Probus v.

Charter Comm., LLC, 234 Fed. Appx. 404, 406 (6th Cir. 2007) (finding that “[c]ourts must

examine subject matter jurisdiction [‘]on their own initiative[’]” and that a district court “should

have” remanded a case to state court based on the lack of subject matter jurisdiction sua sponte

even in the absence of a motion to remand).



1
 For the reasons stated in Section II(B), infra, the Court lacks subject matter jurisdiction over this
action.
                                                  2
       Respectfully, Plaintiffs ask this Court to summarily remand this action to the Circuit Court

of Conecuh County, Alabama, or in the alternative, shorten the briefing schedule on this motion

pursuant to Fed. R. Civ. P. 6(c). Without an expeditious ruling on this motion before this case is

transferred to the National Opiate Litigation MDL in the Northern District of Ohio, the

adjudication of Plaintiffs’ claims against Defendants would be indefinitely delayed.

       An expedited resolution of the motion is particularly appropriate because Defendants

presented no valid basis for removal, as the same purported bases for federal jurisdiction have been

rejected by courts across the country. The “federal question” issue is not novel and is not in dispute.

Resolving it will not create any possibility of inconsistent determinations. Defendants have failed

to cite a single decision adopting their tired “federal question” argument. To the contrary, courts

have unanimously and repeatedly rejected the efforts by pharmaceutical manufacturers,

distributors, and national retail pharmacies to characterize state law claims related to the opioid

crisis as presenting a “federal question,” and have remanded such actions back to state court.2


2
  See, e.g., Kingman Hosp. Inc. v. Purdue Pharma L.P., et al., No. CV-19-08240-PCT-JJT, 2019
WL 4024773, at *2 (D. Ariz. Aug. 27, 2019) (granting hospital plaintiffs’ emergency motion to
remand without further response by defendants to the motion, finding no federal question
jurisdiction existed); In Re: Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. No. 1987, at 3
(N.D. Ohio July, 24, 2019) (remanding actions brought by Jefferson County and Franklin County
to a state court in Missouri, finding that “[t]here are no federal causes of action, and the claim of
federal jurisdiction by the removing Defendant is very tenuous”); County of Kern v. Purdue
Pharma L.P., et al., 2019 WL 3310668 (E.D. Cal. July 23, 2019) (granting motion to remand,
finding no federal question jurisdiction existed); Mecklenburg Cnty. v. Purdue Pharma, L.P., et
al., 2019 WL 3207795 (E.D. Va. July 16, 2019) (granting motion to remand, finding no federal
question jurisdiction existed); Illinois Public Risk Fund v. Purdue Pharma L.P., et al., 2019 WL
3080929 (N.D. Ill. July 15, 2019) (granting motion to remand, finding no federal question
jurisdiction existed); City of El Monte, et al. v. Perdue Pharma L.P., et al., Case No. 2:19-cv-
03588-JFW-PLA, Doc. No. 39 (C.D. Cal. June 18, 2019) (granting motion to remand, finding no
federal question jurisdiction existed); Cty. Bd. of Arlington Cty. v. Purdue Pharma, L.P., et al., No.
1:19-cv-402, ECF No. 63 (E.D. Va. May 6, 2019) (granting motion to remand, finding no federal
question jurisdiction existed); Dunaway v. Purdue Pharma, L.P., et al., 2019 WL 2211670 (M.D.
Tenn. May 22, 2019) (granting motion to remand, finding no federal question jurisdiction existed);
City of Boston, et al. v. Purdue Pharma L.P., et al., No. 1:18-cv-12174, Doc. 32 (D. Mass. Jan. 29,
2019) (granting motion to remand, finding no federal question jurisdiction); Tucson Medical
Center v. Purdue Pharma, 2018 WL 6629659 (D. Ariz. Dec. 19, 2018) (granting motion to remand,
finding no federal question jurisdiction existed); City of Reno v. Purdue Pharma, L.P., et al., 2018
                                                  3
       Given Defendants’ knowledge of adverse decisions by numerous federal courts rejecting

their “federal question” argument in removal proceedings and because Kroger’s assertion of

removal jurisdiction under CAFA is patently frivolous, the only possible reason for Defendants to

remove this case was to delay the resolution of Plaintiffs’ claims by orchestrating the transfer of

the case into the MDL. An expedited briefing schedule here is warranted, “because the right to

litigate in the MDL depends on the existence of federal jurisdiction in the first place.” Mayor &

City Council of Baltimore v. Purdue Pharma L.P. et al., 2018 WL 1963816, at *3 (D. Md. Apr.

25, 2018) (citing Manual for Complex Litigation § 20.131 (4th ed. 2004)). “[I]f the federal court

has no jurisdiction over a matter, then it can neither stay it nor transfer it to the MDL.” Craft v.

United Insurance Co., 2002 WL 32509283, at *1 (S.D. Miss. 2002) (collecting cases from

Alabama, West Virginia, Pennsylvania, New Jersey, New York, California and Wisconsin).

       Even after motion practice concerning MDL transfer is pending before the JPML, this

Court retains the authority3 and responsibility to evaluate its subject matter jurisdiction. Its “first



WL 5730158 (D. Nev. Nov. 28, 2018) (granting motion to remand, finding no federal question
jurisdiction existed); In Re: Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. No. 899 (N.D.
Ohio Aug, 23, 2018) (granting motion to remand, finding no federal question jurisdiction existed);
Cty. of Anderson v. Rite Aid of S.C., Inc., 2018 WL 8800188, at *10 (D.S.C. Aug. 20, 2018)
(granting motion to remand, finding no federal question jurisdiction existed); Weber County, Utah
v. Purdue Pharma, L.P., et al., 2018 WL 3747846 (D. Utah Aug. 7, 2018) (granting motion to
remand, finding no federal question jurisdiction existed); Uintah County, Utah v. Purdue Pharma,
L.P., et al., 2018 WL 3747847 (D. Utah Aug. 7, 2018) (granting motion to remand, finding no
federal question jurisdiction existed); New Mexico ex rel. Balderas v. Purdue Pharma, L.P., et al.,
2018 WL 2942346, (D.N.M. June 12, 2018) (granting motion to remand, finding no federal
question jurisdiction existed); Delaware v. Purdue Pharma L.P., et al., 2018 WL 1942363 (D. Del.
Apr. 25, 2018) (granting motion to remand, finding no federal question jurisdiction existed); State
of West Virginia ex rel. Morrisey v. McKesson Corp., 2017 WL 357307 (S.D.W. Va. Jan. 24, 2018)
(granting motion to remand, finding no federal question jurisdiction existed).
3
 This Court’s ruling on Plaintiffs’ Emergency Motion to Remand is in no way affected by the
pendency of a motion for transfer to the MDL. Rule 2.1(d) of the Rules of the Judicial Panel on
Multidistrict Litigation states:
       The pendency of a motion, order to show cause, conditional transfer order or
       conditional remand order before the Panel concerning transfer or remand of an
       action pursuant to 28 U.S.C. § 1407 does not affect or suspend order and pretrial
                                                  4
step should be to make a preliminary assessment of the jurisdictional issue,” and, if this first step

indicates that removal was improper, “then the court ‘should promptly complete its consideration

and remand the case to state court’” before the JPML makes a determination as to MDL transfer.

Rutherford v. Merck & Co., 428 F. Supp. 2d 842, 846 (S.D. Ill. 2006) (quoting Meyers v. Bayer

AG, 143 F. Supp. 2d 1044, 1048-49 (E.D. Wis. 2001)). The Court should follow the lead of those

other federal district courts that have expeditiously remanded opioid-related actions before they

can be transferred to the MDL Court. Mayor & City Council of Baltimore v. Purdue Pharma L.P.

et al., 2018 WL 1963816, at *3 (D. Mar. Apr. 25, 2018).4

       If this Court does not act expeditiously, given that the MDL court has placed a moratorium

on all motions to remand,5 and “[t]here is no guarantee of when that heavily burdened [MDL] court


       proceedings in the district court in which the action is pending and does not in any
       way limit the pretrial jurisdiction of that court. (emphasis added)
Accordingly, “[d]uring the pendency of a motion (or show cause order) for transfer, … the court
in which the action was filed retains jurisdiction over the case.” See Manual for Complex
Litigation, Fourth, § 20.131 at 220 (citing J.P.M.L. R. P. 1.5; In re Four Seasons Sec. Laws Litig.,
362 F. Supp. 574 (J.P.M.L. 1973); see also Wayman v. Southard, 23 U.S. 1, 22 (1825) (“The
judicial department is invested with jurisdiction in certain specified cases, in all which it has power
to render judgment.”).
4
  See also, e.g., Dunaway, 2019 WL 2211670, at *3 (“It would be a waste of judicial resources for
[a] case to proceed” in the federal courts if, ultimately, a federal court is not “the appropriate court
to consider plaintiffs’ claims.”) (quotation omitted); Estate of Brockel v. Purdue Pharma L.P., et
al., 1:17-cv-00521-KU-MU, Doc. No. 63 (S.D. Ala. Mar. 29, 2018); Cty. of Falls v. Purdue
Pharma, L.P., et al., 2018 WL 1518849 (W.D. Tex. Mar. 28, 2018); Cty. of Delta v. Purdue
Pharma, L.P., et al., 2018 WL 1440485 (E.D. Tex. Mar. 22, 2018); Cty. of Dallas v. Purdue
Pharma L.P., et al., 3:18-cv-00426-M, slip op. at 7 (N.D. Tex. Mar. 7, 2018); Brooke Cty.
Comm'n, et al. v. Purdue Pharma L.P., et al., 5:18-cv-00009, slip op. at 17 (N.D.W. Va. Feb. 23,
2018) (granting Motions to Remand in eight cases brought by counties in West Virginia); New
Hampshire v. Purdue Pharma, No. 17-CV-427-PB, 2018 WL 333824, at *4 (D.N.H. Jan. 9, 2018);
Cty. of Hopkins v. Endo Health Solutions Inc., et al., 4:17-cv-00845-ALM, Doc No. 7 (E.D. Tex.
Dec. 20, 2017); Staubus v. Purdue Pharma, L.P. et al., 2017 WL 4767688 (E.D. Tenn. Oct. 20,
2017). Accord, e.g., Baker v. Air Liquid Systems, Inc., 2011 WL 499963 (S.D. Ill. Feb. 8, 2011)
(remanding action during pendency of transfer motion practice before JPML); Sandoval v. Bausch
and Lomb, Inc., 2008 WL 11343014 (C.D. Cal. Aug. 8, 2008) (same); Moton v. Bayer Corp., 2005
WL 1653731 (S.D. Ala. July 8, 2005) (same; citing cases).
5
  See Order Regarding Remands, In re: Nat’l Prescription Opiate Litigation, No. 17-md-2804,
Doc. No. 130 (N.D. Ohio Feb. 16, 2018).
                                                   5
would be able to address the important jurisdictional issues raised here,” Defendants’ delay

strategy would work successfully to delay Plaintiffs’ pursuit of justice. Dunaway, 2019 WL

2211670, at *3.

       B. There Is No Federal Subject Matter Jurisdiction and This Action Must Be
          Remanded
               1.      The Removal Statute Must be Strictly Construed and All Doubts
                       Should be Resolved Against Removal

       "Federal courts are courts of limited jurisdiction, and there is a presumption against the

exercise of federal jurisdiction, such that all uncertainties as to removal jurisdiction are to be

resolved in favor of remand." Russell Corp. v. Am. Home Assurance Co., 264 F.3d 1040, 1050

(11th Cir. 2001) (citations omitted).

       “[R]emoval is entirely a creature of statute” and, as such it is “to be strictly construed.”

Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002); See also Univ. of S. Ala. v. Am.

Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999) ("Because removal jurisdiction raises significant

federalism concerns, federal courts are directed to construe removal statutes strictly....Indeed, all

doubts about jurisdiction should be resolved in favor of remand to state court."). “A presumption

against federal jurisdiction exists, and federal courts must carefully guard against the temptation

to expand beyond the jurisdictional bounds established by Congress.” Staubus, 2017 WL 4767688,

at *1 (citations omitted). As such, the removing defendants “bear the burden of establishing federal

court jurisdiction.” Mays v. City of Flint, 871 F.3d 437, 442 (6th Cir. 2017).

       This Court has held that “[b]ecause removal infringes upon state sovereignty and

implicates central concepts of federalism, removal statutes must be construed narrowly, with all

jurisdictional doubts being resolved in favor of remand to state court. Brown v. Endo

Pharmaceuticals, Inc., 38 F. Supp. 1312, 1318 (S.D. Ala 2014) (citing Scimone v. Carnival Corp.,

720 F.3d 876, 882)(11th Cir. 2007)(" we strictly construe the right to remove and apply a general

                                                 6
presumption against the exercise of federal jurisdiction, such that all uncertainties as to removal

jurisdiction are to be resolved in favor of remand") (citation and internal marks omitted). If the

Court determines that the removing party has failed to meet its burden, then the Court should

remand the case back to the state court.

       With respect to its attempt at federal-question removal under §1331, Kroger seeks to

discard the long-standing rule that removal statutes are strictly construed.6 Kroger asserts that it

“need not overcome any artificial presumptions against removal or in favor of remand,” because,

it says, the rule that removal statutes must be strictly construed against federal subject-matter

jurisdiction was abolished by Breuer v. Jim’s Concrete of Brevard, Inc. 538 U.S. 691 (2003).

(Notice of Removal, at 5, n.2).7 But Breuer held no such thing – Kroger has simply concocted this

frivolous argument. In truth, Breuer only addressed whether the Fair Labor Standards Act

(“FLSA”) provided an express exception8 to the general removal statute, 28 U.S.C. §1441.9 In fact,




7
  The other two cases mentioned by Kroger do not even address removal, so they do not merit
discussion.
8
  Section §1441(a) provides, “Except as otherwise expressly provided by Act of Congress, any
civil action brought in a State court of which the district courts of the United States have original
jurisdiction, may be removed by the defendant or the defendants, to the district court of the United
States for the district and division embracing the place where such action is pending.” Examples
of express exceptions are in 28 U.S.C. §1445, which provides that certain civil actions in state
courts, such as workers’ compensation cases, “may not be removed.”
9
  Breuer held that an ambiguous provision of the FLSA constituted an express exception as
referenced in §1441, when it was “coupled with a federal policy of construing removal jurisdiction
narrowly.” Breuer, 538 U.S. at 697. Breuer relied on Shamrock Oil & Gas Corp. v. Sheets 313
U.S. 100 (1941), for strict construction of removal statutes. But the express-exception language
was added to §1441 after Shamrock was decided, and put the burden on a plaintiff to find an
express exception, so Shamrock’s strict-construction holding did not apply to the later-amended
statute. 538 U.S. at 697-98. Thus, Breuer addressed only the express-exception clause of the
general removal statute, which governs how Congress provides what cases cannot be removed.
An explicit Congressional statutory prohibition of removal is required. The express-exception
clause does not apply to the issue of whether there is federal jurisdiction over cases that can be
removed, so long as they arise under federal law, hove complete diversity of citizenship between
plaintiffs and defendants, or present other grounds for removal. So, with respect to this latter
                                                 7
every district court in the Eleventh Circuit hold to the contrary to the argument to this day. This is

consistent with the Eleventh Circuit’s ruling in Scimone v. Carnival Corp., 720 F.3d 876, 882)

(11th Cir.2013) (holding that the right to remove is strictly construed and that there is a general

presumption against the exercise of federal jurisdiction, such that all uncertainties as to removal

jurisdiction are resolved in favor of remand). Thus, Defendant’s argument is incorrect and must

be rejected.

               2.      This Action Presents No Federal Question

       On October 9, 2019, Defendants filed a Notice of Removal asserting federal subject matter

jurisdiction under 28 U.S.C. § 1441 contending that “Plaintiffs’ claims present a substantial federal

question under the Controlled Substances Act (“CSA”)”. PageID. 4, at ¶12.

        Plaintiffs are the masters in deciding what law they will rely upon and may prevent

removal by choosing not to plead a federal claim even if one is available. The Fair v. Kohler Die

& Specialty Co., 228 U.S. 22, 25 (1913); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

Thus, a suit arises under federal law “only when the plaintiff’s statement of his own cause of action

shows that it is based” on federal law. Louisville & Nashville R.R. v. Mottley, 211 U.S. 149, 152

(1908). “Not every question of federal law emerging in a suit is proof that a federal law is the basis

of the suit.” Gully v. First Nat’l Bank in Meridian, 299 U.S. 109, 115 (1936).

                       a.      Plaintiffs’ Complaint Does Not Assert a Federal Claim




category of cases, Breuer did not address, and left intact, the long-standing general rule that
removal statutes must be strictly construed, which is why the Eleventh Circuit and all of its district
courts still apply that rule in federal-question removals.


                                                  8
        [”F]ederal jurisdiction exists only when a federal question is presented on the face of the

plaintiff's properly pleaded complaint.” Caterpillar Inc., 482 U.S. at 392. See also Rivet v. Regions

Bank of La., 522 U.S. 470, 475 (1998) (same).

        Here, Plaintiffs’ claims and allegations contained within its Complaint are all founded upon

state law, in this instance, the laws of Alabama:

        •   Claim I is a cause of action for negligence under Alabama common law; Notice of
            Removal, at 335, XIII.A.
        •   Claim II is a cause of action for nuisance under Alabama common law; Notice of
            Removal, at 341, XIII.B..
        •   Claim III is a cause of action for unjust enrichment under Alabama common law;
            Notice of Removal, at 344, XIII.C.
        •   Claim IV is a cause of action for fraud and deceit under Alabama common law; Notice
            of Removal, at 335, XIII.D.
        •   Claim V is a cause of action for wantonness under Alabama common law; Notice of
            Removal, at 352, XIII.E.
        •   Claim VI is a cause of action for civil conspiracy under Alabama common law; Notice
            of Removal, at 353, XIII.F.

        As Defendants concede, Plaintiffs pleaded solely Alabama state common law claims. Thus,

the “well-pleaded complaint rule” provides no support for removal. See Pretka v. Kolter City Plaza

II, Inc., 608 F.3d 744, 765 n.20 (11th Cir. 2010)("a defendant may remove on the basis of federal

question jurisdiction only where that question appears on the face of the plaintiff's complaint.").

                       b.     The Court Should Join the Other Federal Courts that Have
                       Rejected Defendants Argument That These State Law Claims
                       “Necessarily Rest on a Substantial Federal Question

        Having conceded that Plaintiffs have only brought state law claims, Defendants must show

that these claims are in that “very narrow category of cases” of state law claims that “necessarily

rest on a substantial federal question.” The argument that state law claims relating to the opioid

crisis “necessarily rest on a substantial federal question” has been repeatedly rejected by the courts,

and fails here, too.



                                                    9
       The Supreme Court has made it clear that “the mere presence of a federal issue in a state

cause of action does not automatically confer federal-question jurisdiction,” and such jurisdiction

will only lie in a very narrow category of cases which necessarily rest on a “substantial federal

question.” Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 813 (1986). Accord

Gunn v. Minton, 568 U.S. 251, 258-60 (2013) (Federal jurisdiction over a state law claim, will lie

only over a very narrow category of claims when a federal issue is necessarily raised and actually

disputed, substantial to the federal system as a whole, and capable of resolution in federal court

without disrupting the federal-state balance approved by Congress). See also Estate of Cornell v.

Bayview Loan Servicing, LLC, 908 F.3d 1008, 1012 (6th Cir. 2018) (stating that when litigants

plead state law claims, “[t]he [‘]arising under[’] gateway into federal court” only opens if the state

law claims implicated “significant federal issues”) (citing Hampton v. R.J. Corman R.R. Switching

Co., 683 F.3d 708, 711 (6th Cir. 2012)). District courts therefore must exercise “prudence and

restraint” when determining whether a state cause of action presents a substantial federal question

because “determinations about federal jurisdiction require sensitive judgments about

congressional intent, judicial power, and the federal system.” Merrell Dow, 478 U.S. at 810.

       Thus far, courts, including the MDL court and district courts across the country, have

repeatedly rejected the efforts by pharmaceutical manufacturers, distributors and national retail

pharmacies to characterize state law claims related to the opioid crisis as presenting a “federal

question,” and have remanded such actions back to state court. See, e.g., In Re: Nat’l Prescription

Opiate Litig., MDL No. 2804, Doc. No. 1987 at *3 (remanding actions brought by Jefferson

County and Franklin County to a state court in Missouri, finding that “[t]here are no federal causes




                                                 10
of action, and the claim of federal jurisdiction by the removing Defendant is very tenuous”) 10; In

Re: Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. No. 899, at 6 (remanding action brought

by the State of Montana to a state court in Montana, finding no federal issue was raised by the

plaintiff’s complaint); See Tucson Med. Ctr. v. Purdue Pharma, L.P., et al., 2018 WL 6629659, at

*3 (D. Ariz. Dec. 19, 2018) (“AmerisourceBergen has failed to show that the Plaintiff must prove

a violation of federal law in order to prevail on its claims. Under the Gunn framework, this is cause

enough to order a remand.”); Kingman Hospital Inc. v. Purdue Pharma, L.P., et al., Case No. 3:19-

cv-08240, Doc. No. 11 (D. Ariz. Aug. 27, 2019); County of Kern, 2019 WL 3310668, at *3 (“In

short, Plaintiffs do not plead any federal causes of action on the face of their complaint. Their

claims do not necessarily raise a federal issue because the claims’ validity does not depend on

questions of federal law.”); Mecklenburg Cnty., 2019 WL 3207795, at *6 (“As a preliminary

matter, every Count of the Complaint is a state law claim either under a Virginia statute or Virginia

common law. . . . Further, although the Complaint references the CSA and the defendants’

reporting requirements under federal law, no claims depend exclusively (or even primarily) on

their duty under federal law. Instead, each claim could go forward even without a reference to

federal law. Accordingly, the Court does not have federal question jurisdiction over the claims.”);

Illinois Public Risk Fund, 2019 WL 3080929, at *2 (“As many other courts have found in similar

cases concerning the manufacture and distribution of opioids, these alleged state-law duties mean

that the construction of the Controlled Substances Act is not a necessary part of the plaintiff's

claims.”); City of Worcester v. Purdue Pharma et al, Case No. 4:18-cv-11958-TSH (D. Mass. Nov.



10
   The court emphasized that “one of the major objectives of the MDL is to coordinate state and
federal litigation. While there are more than 2000 cases in the Opioid MDL, there are hundreds of
similar cases in state courts around the country. Procedures have been put in place so that lawyers
in state and federal cases can share documents and depositions.” In Re: Nat’l Prescription Opiate
Litig., MDL No. 2804, Doc. No. 1987, at 3.
                                                 11
21, 2018) (remanding the case because allegations regarding defendants’ purported violations of

the FCSA did not provide a basis for federal question subject matter jurisdiction); City of Reno,

2018 WL 5730158, at *4 (ruling that “because the complaint does not [‘]necessarily[’] raise a

[‘]disputed and substantial[’] federal question, [‘][t]his case cannot be squeezed into the slim

category Grable exemplifies[’]) (quoting Empire Healthchoice Assurance, Inc. v. McVeigh, 547

U.S. 677, 681 (2006)); Weber County, Utah, 2018 WL 3747846, at *5 (finding that the plaintiff

“asserts only state law claims, and provides bases for the claims which do not arise out of or

necessarily depend on an interpretation of a disputed CSA provision” and thus “the Complaint

does not necessarily raise federal issues”).

       In every one of these cases, the defendants contended that state law claims necessarily

presented a substantial federal issue because the claims somehow arose under the CSA or

otherwise necessarily were based, somehow, on the federal regulatory scheme pertaining to

pharmaceutical products.

       In every one of these cases, the defendants contended that state law claims necessarily

presented a substantial federal issue because the claims somehow arose under the CSA or

otherwise necessarily were based, somehow, on the federal regulatory scheme pertaining to

pharmaceutical products. In every one of these cases, the defendants lost. Yet, they persist in

removing cases in which similar state law claims are asserted.




       For instance, in City of Granite City, Ill. v. AmerisourceBergen Drug Corp., No. 18-CV-

1367 (S.D. Ill. July 13, 2018), defendants had removed the case based on federal question. The

district court remanded the action to state court, sua sponte, without awaiting a formal motion to



                                               12
remand. This is just one of a long list of federal district court decisions rejecting the notion that

state law claims (similar to those asserted here) give rise to a “federal question.” 11 The same lines

of arguments have been raised and repeated, and flatly rejected, in two recent actions brought by

hospitals. See Tucson Med. Ctr., 2018 WL 6629659, at *1 (Defendants argued that “state law

claims [that] necessarily raise federal questions under 21 U.S.C. §§ 801, the Controlled Substances

Act (“CSA”).”); Kingman Hospital Inc., Case No. 3:19-cv-08240, Doc. No. 11, at 2 (“Defendants

thus argue that Plaintiffs’ [‘]right to relief necessarily depends on resolution of a substantial

question of federal law[’]—namely, responsibilities under the Controlled Substances Act.”)

(citation omitted).

          Moreover, substantially similar arguments have been rejected by this Court in a case

involving one of the pharmaceutical manufacturers that is a defendant in this case. Brown, 38 F.

Supp. at 1319 (determining that “Endo has not satisfied its burden of showing that this action lies

within the " slim category of cases" in which federal question jurisdiction may be gleaned from

purely state-law tort claims based on the existence of a substantial federal question”). In Brown,

Endo Pharmaceuticals, Inc., one of the Defendants in this matter, removed a state court action for

negligence and wantonness under Alabama law and argued that “a substantial federal issue [was]

presented . . . because [the plaintiff’s] state law negligence and wantonness claims ‘depend entirely

upon construction and application of the federal Controlled Substances Act (CSA) and its enabling

regulations.’” Id. at 1319 (quoting Endo’s Notice of Removal). This Court properly determined

that there would not be federal question jurisdiction under the substantiality prong of the Grable

test even if the question of duty was controlled by the CSA. Id. at 1320 (referencing Grable &

Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308, 318 (2005)).



11
     See supra n.2.
                                                 13
        Notwithstanding the tidal wave of adverse decisions on this issue by other courts,

Defendants here, as there, argue that the state law claims somehow arise under federal law, but the

basis for their contention is the scant references to federal statutes in the Complaint. These

contentions are baseless.



        First, the FCSA “provides no federal cause of action.” New Mexico, 2018 WL 2942346, at

*4. The fact that there is no cause of action under the FCSA itself strongly militates against the

notion that state law claims relating to its subject matter necessarily implicate substantial federal

questions. The “congressional determination [that] there should be no federal remedy for the

violation of th[e] federal statute is tantamount to a congressional conclusion that the presence of a

claimed violation of the statute as an element of a state cause of action is insufficiently

[‘]substantial[’] to confer federal-question jurisdiction.” Merrell Dow, 478 U.S. at 814. “Congress’

withholding a private right of action ... is an important signal to its view of the substantiality of the

federal question involved.” Eastman v. Marine Mechanical Corp., 438 F.3d 544, 552 (6th

Cir.2006). Because Congress did not create a private federal remedy for violations of the FCSA,

Defendants must establish “more than a federal element to open the arising under door.” Empire

HealthChoice Assur., Inc. v. McVeigh, 547 U.S. 677, 699 (2006); New Mexico, 2018 WL 2943246

at *4. “When we conclude that Congress has decided not to provide a particular federal remedy,

we are not free to [‘]supplement[’] that decision in a way that makes it [‘]meaningless.[’]” Merrell

Dow Pharm., 478 U.S. at 812 n.10.

        Second, and more importantly, when a claim may be supported by a federal law theory

which establishes federal jurisdiction but also an alternative theory which would not require

resolution of “substantial federal questions,” federal jurisdiction does not exist. Christianson v.



                                                   14
Colt Industries Operating Corp., 486 U.S. 800, 810 (1988) (finding that if a claim is supported not

only by a theory establishing federal subject matter jurisdiction but also by an alternative theory

which would not establish such jurisdiction, then federal subject matter jurisdiction does not

exist)). See also Cavette v. Mastercard Int’l, Inc., 282 F. Supp. 2d 813, 819 (W.D. Tenn. 2003)

(finding no federal jurisdiction existed because “even if federal law could form a basis for

Plaintiff’s TCPA claim, the presence of an alternate theory of relief based entirely on state law is

sufficient to block federal court jurisdiction”) (citing Christianson, 486 U.S. at 810).

       Mere references to federal laws and regulations simply “do [] not operate to unlock the

federal courts.” West Virginia, 2017 WL 357307, at *8. Accord Eastman, 438 F.3d at 553

(concluding that “reference in the plaintiff’s complaint to the federal statutes cited as a source of

public policy does not create a substantial federal question”). The Complaint, like others asserted

against the defendants elsewhere, cannot be plausibly construed as asserting claims that necessarily

require resolution of substantial federal questions because it invokes many duties and requirements

arising under state law. See Delaware, 2018 WL 1942363, at *2 (finding that “[a]lthough the

complaint addresses some duties or requirements under the FCSA, the complaint also lists several

other duties and standards that arise solely under state statutory or common law,” and thus “it is

possible for the state law claims to be resolved solely under state law”).

       Defendants also suggested that because certain of the Alabama statutes cited in the

Complaint incorporate federal standards, that somehow created a federal question. PagID. 8, ¶25.

This is simply wrong. In fact, the Supreme Court in Merrell Dow flatly “rejected” the “suggestion”

(that had previously gained traction in some courts) that “where a state law incorporates federal

law as the applicable state standard… this is enough to create federal-question jurisdiction….” See

Oliver v. Trunkline Gas Co., 796 F.2d 86, 89 (5th Cir. 1986) (citing Merrell Dow, 478 U.S. at 817,



                                                 15
holding that “a complaint alleging a violation of a federal statute as an element of a state cause of

action, when Congress has determined that there should be no private, federal cause of action for

the violation, does not state a claim ’arising under the Constitution, laws, or treaties of the United

States. 28 U.S.C. § 1331.”).

        In Grable & Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, the

Supreme Court reiterated this conclusion, pointing out that “if the federal labeling standard without

a federal cause of action could get a state claim into federal court, so could any other federal

standard without a federal cause of action.” 545 U.S. 308, 318 (2005) (emphasis added). See also

Cooper v. International Paper Co., 912 F. Supp. 1307 (S.D. Ala. 2012)(“What the Supreme

Court's opinions in Grable and Empire Healthchoice Assurance teach is that something more is

required for a federal interest to be "substantial" than the mere fact that the state court will be asked

to follow federal standards— that is, apply federal law— “in the context of adjudicating a state

law claim”)(quotations omitted).

        Even if one or more of Plaintiffs’ state law claims were premised in part on violations of

federal law, that, by itself would not be enough to invoke federal jurisdiction. As this Court has

ruled, “[e]ven if the Court were convinced that Plaintiff’s claims necessarily raised a federal issue,

it would have jurisdiction over this case only if that federal question is “substantial.” MacManus,

2008 WL 2115733, at *7 (emphasis added). “[T]he presence of a claimed violation of the statute

as an element of a state cause of action is insufficiently ‘substantial’ to confer federal-question

jurisdiction.” In Re: Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. No. 899, at 5 (N.D.

Ohio Aug, 23, 2018) (quoting Merrell Dow Pharm., 478 U.S. at 814). A state court “is competent

to apply federal law, to the extent it is relevant,” particularly, when as here, the claims pleaded are

governed by state law. Empire HealthChoice, 547 U.S. at 681.



                                                   16
        In sum, the Circuit Court of Conecuh County, Alabama need not “necessarily” resolve any

“substantial” federal question to adjudicate Plaintiffs’ claims, much less one that would rise to the

level of significant public importance “substantial to the federal system as a whole” as defined in

Gunn.

        3.      There Is No Federal Subject Matter Jurisdiction Under CAFA

        Kroger’s argument for CAFA jurisdiction is frivolous. CAFA only extends jurisdiction

over class actions and mass actions, and this case does not meet the statutory definition of either.

        CAFA defines the term “class action” as “any civil action filed under rule 23 of the Federal

Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing an action

to be brought by 1 or more representative persons as a class action.” 28 U.S.C. §1332(d)(1)(B). A

“mass action” is considered a class action removable under CAFA jurisdiction.                 Id. at

§1332(d)(11)(A). A “mass action” is defined as any civil action “in which monetary relief claims

of 100 or more persons are proposed to be tried jointly.” Id. at §1332(d)(11)(B)(i). This action is

not a mass action because there are fewer than 20 plaintiffs. And this action is not a class action

because Plaintiffs have not brought it in a representative capacity on behalf of others.

        In this regard, Kroger says that in Paragraph 705 of the Complaint, “Plaintiffs purport to

bring claims on behalf of ‘among others, individuals, families, and hospitals.’” (Notice of

Removal, at 20, ¶67). Kroger is wrong, however. Paragraph 705 does not purport to bring claims

in a representative capacity on behalf of others in any respect. Paragraph 705 reads in full, “The

unlawful diversion of prescription opioids is a direct and proximate cause of the opioid epidemic,

prescription opioid abuse, addiction, morbidity and mortality, with social and financial costs borne

by, among others, individuals, families and hospitals.” This is nothing but a recital of the results

of prescription-opioid diversion and an identification of some who have been affected by those



                                                 17
results. Contrary to Kroger’s allegation, Paragraph 705 nowhere states that Plaintiffs bring claims

“on behalf of” individuals, families, and hospitals. Representative-capacity language is notably

missing, and without such language, there is no class action.

       Kroger notes further recitations by the Plaintiffs of the injuries inflicted by the opioid

epidemic. (Notice of Removal, at 20, ¶ 68). But again, there are no representative-capacity

allegations by Plaintiffs. Kroger also says, “Plaintiffs’ alleged injuries derive only as a result of

its residents’ alleged injuries and thus cannot be separated from the injuries that it alleges its

residents have incurred.” (Notice of Removal, at 21, ¶ 69). It is not surprising that Kroger cites

no authority for the remarkable proposition that a suit for allegedly derivative injuries is actually

a class action. Derivative injuries are one thing; a suit brought in a representative capacity is

another.

       Kroger’s musings on legislative history, when the statutory definitions are clear, and its

dissertation on why the exercise of CAFA jurisdiction would be consistent with CAFA, are all

irrelevant, because the unambiguous statutory definitions control. When statutory language is

clear, legislative history will not be consulted. CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d

1217, 1222 (11th Cir. 2001). The plan and unambiguous language of a statute must prevail. Lanier

v. U.S. Atty. Gen., 631 F.3d 1363, 1365 (11th Cir. 2011). CAFA plainly and unambiguously

requires, for a class action, an action brought by “representative persons,” that is, persons acting

in a representative capacity on behalf of others. See Black’s Law Dictionary (11th ed. 2019)

A “representative” is “Someone who stands for or acts on behalf of another.”

       The Court should not credit Kroger’s citation of AT&T Mobility LLC v. Smith, 2011 WL

5924460 (E.D. Pa. Oct. 6, 2011). That case is distinguishable because it involved arbitration, not

litigation, and there were over 1,000 duplicative individual arbitrations, when there are not even



                                                 18
20 named plaintiffs in this case. More to the point, this case does not have – and as a lawsuit,

cannot have – the “hallmarks” of class arbitration that were present in Smith. Id. at *6-*8.

Kroger’s other cited cases also provide it no help. West Virginia ex rel. McGraw v. Comcast Corp.,

705 F. Supp. 2d 441 (E.D.Pa.2010), involved a West Virginia statute that allowed the state attorney

general to bring an action in a representative capacity on behalf of state residents in antitrust cases.

Moreover, it based its holding on Louisiana ex rel. Caldwell v. Allstate Ins. Co., 536 F.3d 418 (5th

Cir.2008). That case held that a parens patriae action brought by a state on behalf of its citizens

was actually a mass action within the meaning of CAFA and therefore removable under CAFA.

But Caldwell was abrogated by Mississippi ex rel. Hood v. AU Optronics Corp., 135 S.Ct. 736

(2014), which held that a mass action under CAFA requires 100 or more named plaintiffs, not 100

or more persons who are real parties in interest.

       This Court should summarily reject Kroger’s legally and factually unsupported assertion

of CAFA jurisdiction.

       C. Kroger Has Failed to Establish Unanimous Consent to Removal
       “When a civil action is removed under Section 1441(a), all defendants who have been

properly joined and served must join in or consent to the removal of the action.” 28 U.S.C.A §

1446(b)(2)(A); see also Newman v. Spectrum Stores, Inc., 109 F. Supp. 2d 1342, 1345 (M.D. Ala.

2000) (citations omitted); Russell Corp. v. American Home Assur. Co., 264 F.3d 1040, 1049 (11th

Cir. 2001). As Kroger has failed to establish or obtain the consent of all defendants who have been

“properly joined and served,” the Court should remand this cause of action. 12


12
        The only “consent” to removal filed on behalf of the remaining co-defendants is a statement
in the Notice of Removal that the “Removing Defendants have sought and received consent from
each of the properly served defendants except for one individual,” PageID #25, ¶89, and an
unsigned “Consent to Removal” listing Defendants who have been served and purportedly consent
to removal. PageID #25, ¶89. This is insufficient to satisfy the unanimity requirement that "each
defendant must join in the removal by signing the notice of removal or by explicitly stating for
                                                  19
       Initially, Kroger admits that it does not have the consent of Defendant Vanessa

Weatherspoon to the removal of this action. Notice of Removal, at 25, ¶89. The only arguments

presented by Kroger is that the consent of Defendant Vanessa Weatherspoon is not required

because she is a nominal or fraudulently joined defendant. In both of these arguments Kroger

asserts that the allegations of the complaint preclude a finding of liability against Defendant

Vanessa Weatherspoon.

       In evaluating this type of fraudulent joinder claim, "if there is even a possibility that a state

court would find that the complaint states a cause of action against any one of the [non-diverse]

defendants, the federal court must find that the joinder was proper and remand the case to the state

court." Coker v. Amoco Oil Co., 709 F.2d 1433, 1440-41 (11th Cir.1983). "The plaintiff need not

have a winning case against the allegedly fraudulent defendant; he need only have a possibility of

stating a valid cause of action in order for the joinder to be legitimate." Triggs v. John Crump

Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir.1998). The test for determining whether a defendant

is “nominal” is basically identical. See GMFS, L.L.C. v. Bounds, 275 F. Supp. 2d 1350 (S.D. Ala.

2003)( quoting Black’s Law Dictionary to define a nominal party as "a party who, having some

interest in the subject matter of a lawsuit, will not be affected by any judgment but is nonetheless

joined in the lawsuit to avoid procedural defects," giving as an example "the disinterested

stakeholder in a garnishment action." Black's Law Dictionary 1145 (7th ed.1999)).




itself its consent on the record, either orally or in writing, within the 30-day period prescribed in
28 U.S.C. § 1446(b)." Leaming v. Liberty Univ., Inc., No. CIV.A.07 0225 WS C, 2007 WL
1589542, at *2-3 (S.D. Ala. June 1, 2007); Diebel v. S.B. Trucking Co., 262 F. Supp. 2d 1319,
1328 (M.D. Fla. 2003) (citation omitted)); Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254,
1262 n. 11 (5th Cir. 1988) ("there must be some timely filed written indication from each served
defendant, or from some person or entity purporting to formally act on its behalf in this respect
and to have authority to do so, that it has actually consented to" removal).
                                                  20
       There are clearly valid causes of action alleged in the complaint against Defendant Vanessa

Weatherspoon. Under Alabama law, a principal and an agent can be classified as joint tortfeasors.

Barnes v. Westpoint Foundry & Mach. Co., 441 F.2d 532 (5th Cir. 1971). It is also clear that a

fraud claim can be asserted against an agent separate and apart from the principal. Ingram v.

American Chambers Life Ins. Co., 643 So. 2d 575 (Ala. 1994)(remanding case for trial including

bad faith claim against insurance carrier and fraud claim against agent). Moreover, Kroger’s

argument about the Purdue sales representatives purported lack of knowledge of the fraudulent

scheme not only misstates the allegations of the complaint but is irrelevant, because lack of

knowledge would not foreclose liability for a sales representative under Alabama law. This is

because Alabama law states “Misrepresentations of a material fact made willfully to deceive or

recklessly without knowledge, and acted on by the opposite party, or if made by mistake and

innocently and acted on by the opposite party, constitute legal fraud.” AL. CODE §6-5-101 (1975).

       As Kroger has failed to make a clear and convincing showing that there is no possibility

the plaintiffs can establish a cause of action against Vanessa Weatherspoon, Kroger has failed to

establish fraudulent joinder and this matter should be remanded to the Circuit Court of Conecuh

County, Alabama. See Brown, 38 F. Supp.3d at 1319(finding that Endo has failed to meet the

burden of establishing fraudulent joinder for diversity purposes).

III.   CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully pray that, pursuant to 28 U.S.C. §

1447(c), this action be promptly remanded to the Circuit Court of Conecuh County, Alabama.




                                                21
DATED:                                   Respectfully Submitted,

                                         /s/ Robert C. King
                                         ROBERT C. KING
                                         KINGR5992
                                         Attorney for All Plaintiffs
                                         THE KING LAW FIRM, P.C.
                                         36 W. Claiborne St.
                                         Monroeville, AL 36460
                                         Telephone: (251) 575-3434
                                         Facsimile: (251) 575-3003
                                         Email: rcking@frontiernet.net

                                         /s/ Lloyd Copeland________________
                                         LLOYD COPELAND
                                         COPW3831
                                         Attorney for All Plaintiffs
                                         Taylor Martino, P.C.
                                         P.O. Box 894
                                         Mobile, AL 36601
                                         Telephone: (251) 433-3131
                                         Facsimile: (251) 405-5080
                                         E-Mail: lloyd@taylormartino.com


Steven A. Martino
Attorney for All Plaintiffs
TAYLOR MARTINO, P.C.
P.O. Box 894
Mobile, AL 36601
Telephone: (251) 433-3131
Facsimile: (251) 405-5080
E-Mail: stevemartino@taylormartino.com


Johnson Russell Gibson, III
Attorney for Plaintiff The DCH
Health Care Authority
JOHNSON RUSSELL GIBSON, III GIB005
Phelps, Jenkins, Gibson & Fowler, LLP
P.O. Box 020848
Tuscaloosa, AL 35402-0848
Email: RGibson@pjgf.com




                                           22
John W. (“Don”) Barrett
Sterling Starns
David McMullan, Jr.
Richard Barrett
BARRETT LAW GROUP, P.A.
P.O. Box 927
404 Court Square North
Lexington, MS 39095
Telephone: (662) 834-2488
Facsimile: (662) 834-2628
dbarrett@barrettlawgroup.com
sstarns@barrettlawgroup.com
dmcmullan@barrettlawgroup.com
rrb@rrblawfirm.net

Jonathan W. Cuneo
Monica Miller
Mark H. Dubester
David L. Black
Jennifer E. Kelly
Evelyn Li
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Avenue, NW, Suite 200
Washington, DC 20016
Telephone: (202)789-3960
jonc@cuneolaw.com
monica@cuneolaw.com
mark@cuneolaw.com
dblack@cuneolaw.com
jkelly@cuneolaw.com
evelyn@cuneolaw.com

                                     CERTIFICATE OF SERVICE
         I, Robert C. King, do hereby certify that I have on this the 6th day of March, 2017, electronically
filed the foregoing with the Clerk of the Court using the CM/ECF CM/ECF system. Notice of this filing
will be sent by operation of the Court’s system to all parties indicated on the electronic filing
receipt. All other parties will be served by regular U.S. mail. Parties may access this filing through
the Court’s electronic filing system.
                                                Thomas E. Walker (ASB-4697-E57T)
                                                H. Eli Lightner II (ASB-0138-N71L)
                                                WHITE ARNOLD & DOWD P.C.
                                                2025 Third Avenue North, Suite 500
                                                Birmingham, Alabama 35203
                                                Telephone: (205) 323-1888
                                                Facsimile: (205) 323-8907
                                                twalker@whitearnolddowd.com
                                                elightner@whitearnolddowd.com
                                                    23
Paul J. Cosgrove
ULMER & BERNE LLP
600 Vine Street, Suite 2800
Cincinnati, Ohio 45202
Telephone: (513) 698-5000
Facsimile: (513) 698-5001
pcosgrove@ulmer.com

Sarah Miller Benoit, Esq.
Joshua A. Klarfeld, Esq.
ULMER & BERNE LLP
600 Vine Street, Suite 2800
Cincinnati, Ohio 45202
614-229-0016
sbenoit@ulmer.com
jklarfeld@ulmer.com

Attorneys for Defendants Amneal Pharmaceuticals,
Inc. and Amneal Pharmaceuticals LLC

Sean O. Morris
ARNOLD & PORTER KAYE
SCHOLER LLP
777 S. Figueroa St., Suite 4400
Los Angeles, CA 90017
Telephone: (213) 243-4000
sean.morris@arnoldporter.com

Attorney for Defendants Endo Health Solutions Inc.,
Endo Pharmaceuticals Inc., Par Pharmaceutical,
Inc., and Par Pharmaceuticals Companies, Inc.

Zachary A. Ciullo
Timothy Knapp
Michael Finnegan LeFevour
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, IL 60654
Telephone: (312) 862-2000
Zac.ciullo@kirkland.com
tknapp@kirkland.com
Michael.lefevour@kirkland.com

Jennifer G. Levy
KIRKLAND & ELLIS LLP

  24
1301 Pennsylvania Avenue, NW
Washington, DC 20004
Telephone: (202) 389-5000
jennifer.levy@kirkland.com

Attorneys for Defendants Allergan Finance, LLC,
Allergan Sales, LLC, and Allergan USA, Inc.

Daniel G. Jarcho
ALSTON & BIRD LLP
950 F Street NW
Washington, DC 20004
Telephone: (202) 239-3254
Facsimile: (202) 239-3333
daniel.jarcho@alston.com

Cari K. Dawson
Jenny A. Hergenrother
ALSTON & BIRD LLP
1201 West Peachtree Street NW
Atlanta, GA 30309
Telephone: (404) 881-7000
Facsimile: (404) 881-7777
cari.dawson@alston.com
jenny.hergenrother@alston.com

Attorneys for Defendant Noramco, Inc.

Scott D. Powers
David Arlington
BAKER BOTTS LLP
98 San Jacinto Boulevard, Suite 1500
Austin, TX 78701
Telephone: (512) 322-2500
scott.powers@bakerbotts.com
david.arlington@bakerbotts.com

Kevin M. Sadler
BAKER BOTTS LLP
1001 Page Mill Rd., Bldg. One, Suite 200
Palo Alto, CA 94304
Telephone: (650) 739-7500
kevin.sadler@bakerbotts.com

Attorneys for Defendant Assertio Therapeutics, Inc.



  25
Wendy West Feinstein
MORGAN, LEWIS & BOCKIUS LLP
One Oxford Centre, 32 Floor
Pittsburgh, PA 15219-6401
Telephone: (412) 560-3300
wendy.feinstein@morganlewis.com

Attorneys for Defendants Teva Pharmaceuticals
USA, Inc., Watson Laboratories, Inc., Actavis LLC,
Actavis Pharma, Inc., and Cephalon, Inc.

John A. McCauley
VENABLE LLP
750 E. Pratt St., Ste. 900
Baltimore, MD 21202
Telephone: (410) 244-7655
Facsimile: (410) 244-7742
JMcCauley@Venable.com

Attorneys for Defendants Abbott Laboratories and
Abbott Laboratories Inc.

Traci J. Irvin
ROPES & GRAY LLP
Three Embarcadero Center
San Francisco, CA 94111-4006
traci.irvin@ropesgray.com

Attorneys for Defendants Mallinckrodt LLC and
SpecGx LLC

Charles C. Lifland
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071
Telephone: (213) 430-6000
clifland@omm.com

Christopher S. Berdy, Esq.
BUTLER SNOW
1819 5th Avenue North, Suite 1000
Birmingham, Alabama 35203
205-297-2200
Fax: 205-297-2201
Chris.berdy@butlersnow.com



  26
Attorney for Defendants Johnson & Johnson;
Janssen Pharmaceuticals, Inc.; Ortho-McNeil-
Janssen Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc.; and Janssen Pharmaceutica,
Inc. n/k/a Janssen Pharmaceuticals, Inc.

Sela S. Blanton
Elizabeth L. Nicholson
BAINBRIDGE, MIMS, ROGERS & SMITH, LLP
The Luckie Building, Suite 415
600 Luckie Drive (35223)
P. O. Box 530886
Birmingham, AL 35253
Telephone: (205) 879-1100
Facsimile: (205) 879-4300
sblanton@bainbridgemims.com
bnicholson@bainbridgemims.com

Attorneys for Defendants The Kroger Co. and
Kroger Limited Partnership II

John A. Henig, Jr. (HEN019)
COPELAND, FRANCO, SCREWS & GILL, P.A.
444 South Perry Street (36104)
P. O. Box 347
Montgomery, AL 36101-0347
Telephone: (334) 834-1180
Facsimile: (334) 834-3172
henig@copelandfranco.com

Attorney for Defendant Henry Schein, Inc.

Enu Mainigi
Steven M. Pyser
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Telephone: (202) 434-5000
Facsimile: (202) 434-5029
emainigi@wc.com
spyser@wc.com
ahardin@wc.com

Attorneys for Defendant Cardinal Health, Inc.



  27
George R. Irvine, III (IRV001)
STONE CROSBY, P.C.
8820 U.S. Highway 90
Daphne, AL 36526
Telephone: (251) 626-6696
Facsimile: (251) 626-2617
girvin@stonecrosby.com

Attorneys for Defendants Rite Aid of Alabama, Inc.
and Rite Aid of Maryland, Inc.

James W. Matthews
Katy E. Koski
Ana M. Francisco
FOLEY & LARDNER LLP
111 Huntington Avenue
Boston, MA 02199
Telephone: (617) 342-4000
Facsimile: (617) 342-4001
jmatthews@foley.com
kkoski@foley.com
afrancisco@foley.com

Attorneys for Defendant Anda, Inc.

Christopher Lovrien
Sarah G. Conway
JONES DAY
55 S. Flower St., 50th Floor
Los Angeles, CA 90071
Telephone: (213) 243-2629
cjlovrien@jonesday.com
sgconway@jonesday.com

Attorneys for Defendants Walmart Inc. and
Wal-Mart Stores East, LP

H. Lanier Brown, II (ASB-1705-W51H)
J. Patrick Strubel (ASB-0401-J38S)
David L. Brown, Jr. (ASB-1312-I69D)
WATKINS & EAGER PLLC
1901 1st Avenue North, Suite 300
Birmingham, AL 35203
Telephone: (205) 598-2110

  28
lbrown@watkinseager.com
pstrubel@watskinseager.com
dbrown@watkinseager.com

Attorneys for Defendants AmerisourceBergen
Drug Corporation and H. D. Smith, LLC

Anne Stone Sumblin
STONE SUMBLIN LAW LLC
600 Highway 52
P. O. Box 345
Kinston, AL 36453
Telephone: (334) 565-3380
Facsimile: (334) 565-3076
anne@stonesumblinlaw.com

Lester C. Houtz*
Alex J. Harris*
BARTLIT BECK LLP
1801 Wewatta Street, Suite 1200
Denver, CO 80202
Telephone: (303) 592-3100
Facsimile: (303) 592-3140
les.houtz@bartlitbeck.com
alex.harris@bartlitbeck.com

Attorneys for Defendants Walgreen Co.
and Walgreen Eastern Co., Inc.

Andrew P. Campbell
Cason M. Kirby
CAMPBELL PARTNERS, LLC
505 20th Street North, Suite 1600
Birmingham, AL 35203
Telephone: (205) 224-0752
Facsimile: (205) 383-2672
andy@campbellpartnerslaw.com
cason@campbellpartnerslaw.com

Conor B. O’Croinin
J. Michael Pardoe
ZUCKERMAN SPAEDER LLP
100 East Pratt Street, Suite 2440
Baltimore, MD 21202-1031
Telephone: (410) 949-1160
Facsimile: (410) 659-0436

  29
cocroinin@zuckerman.com
mpardoe@zuckerman.com

Attorneys for Defendants CVS Health
Corporation, CVS Pharmacy, Inc., and
CVS Indiana, L.L.C.

John M. Potter
QUINN EMANUEL URQUHART &
 SULLIVAN, LLP
50 California Street, 22nd Floor
San Francisco, CA 94105
Telephone: (415) 875-6600
johnpotter@quinnemanuel.com

Joseph Sarles
Jordan Alexander
QUINN EMANUEL URQUHART &
 SULLIVAN, LLP
865 South Figueroa Street, 10th Floor
Los Angeles, CA 90017
Telephone: (213) 443-3000
josephsarles@quinnemanuel.com
jordanalexander@quinnemanuel.com

Attorneys for Defendant Mark Timney

Julie Porter
SALVATORE PRESCOTT & PORTER, PLLC
105 E. Main Street
Northville, Michigan 48167
248-679-8711
porter@spplawyers.com

Attorney for Russell Gasdia

Blair G. Mattei, Esq.
Michael Upchurch, Esq.
FRAZER GREENE UPCHURCH & BAKER
104 St. Francis Street, Suite 800
P. O. Box 1686 (36633)
Mobile, Alabama 36602
251-431-6020
251-431-6031 Direct
BGM@frazergreene.com
MEU@frazergreene.com

  30
                          Counsel for Purdue Pharma LP, Purdue Pharma,
                          Inc. and The Purdue Frederick Company, Inc.

                          Ricardo A. Woods, Esq.
                          BURR & FORMAN
                          11 N. Water Street, #22200
                          Mobile, Alabama 36602
                          251-344-5151
                          Rwoods@burr.com
                          Counsel for Mitchell “Chip” Fisher, Lyndsie Fowler,
                          Chris Hargrave, Brandon Hassenfuss and Joe Read

                          Vanessa Weatherspoon
                          4621 Harvest Way
                          Montgomery, AL 36106-3138

Dated: October 18, 2019   /s/ Robert C. King   _
                          ROBERT C. KING




                            31
